Case 2:16-cr-00124-HCM-DEM Document 160 Filed 10/23/20 Page 1 of 9 PageID# 1556


                                                                                     FILED
                       IN THE UNITED STATES DISTRICT COUR
                       FOR THE EASTERN DISTRICT OF VIRGIN                          OCT 2 3 2020
                                         Norfolk Division

                                                                              CLERK, U.S. DISTRICT COURT
  BENITEZ AUGUARIUS MOODY,                                                           NORFOLK, VA


                        Petitioner,

  V.                                                     CRIMINAL ACTION NO.2:16-cr-124


  UNITED STATES OF AMERICA,

                        Respondent.


                           MEMORANDUM OPINIONAND ORDER


         Before the Court is Benitez Auguarius Moody's ("Petitioner") pro se motion, pursuant to

  28 U.S.C. § 2255, to Vacate, Set Aside, or Correct Sentence. ECF No. 147. The Government

  opposed the motion and Petitioner replied. ECF Nos. i50,157. Petitioner then filed a 15(B) Motion

  for Leave to Amend and a Motion to Amend his 2255 Motion. ECF Nos. 155, 159. Having

  reviewed the motion and filings, this Court finds that a hearing is not necessary to address

  Petitioner's motion. See 28 U.S.C. § 2255(c). For the reasons set forth below, Petitioner's § 2255

  Motion is DENIED and Petitioner's Motion to Amend is DENIED.

                             I. FACTUAL AND PROCEDURAL HISTORY

         On Febmary 22,2017,a federal grand jury returned a fifteen-count Superseding Indictment

  charging Defendant with various drug possession, distribution, and firearm charges. ECF No. 31.

  A four-day jury trial in the instant matter commenced on April 25, 2017. On April 28, 2017, a jury

  convicted Petitioner of the following: Possession with Intent to Distribute Cocaine Base, in

  violation of21 U.S.C. §§ 841(a)(1)and (b)(1)(A)(Count One); Possession with Intent to Distribute

  Heroin, Cocaine, and Fetanyl, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)(Count Two);

  Possession with Intent to Distribute Heroin and Fentanyl, in violation of 21 U.S.C. §§ 841(a)(1)

                                                  1
Case 2:16-cr-00124-HCM-DEM Document 160 Filed 10/23/20 Page 2 of 9 PageID# 1557




  and (b)(1)(C) (Count Three); Possession of Firearm in Furtherance of Drug Trafficking, in

  violation of 18 U.S.C. § 924(c)(1)(A) (Count Four); and Felon in Possession of Firearm, in

  violation of 18 U.S.C. § 922(g)and § 924(a)(2)(Count Five). ECF Nos. 56, 57. On April 4,2018,

  Petitioner was sentenced to a total term of 300 months imprisonment. ECF Nos. 103, 104.

         On May 12, 2017, Petitioner filed for a Franks Hearing, pursuant to Franks v. Delaware,

  438 U.S. 18(1967), and for Rule 29 Judgments of Acquittal or for Rule 33 New Trial("Post-Trial

  Motion"). ECF No. 62. On June 23, 2017, the Court denied Petitioner's Post-Trial Motion. ECF

  No. 72. On April 5,2018, Petitioner appealed to the United States Court of Appeals for the Fourth

  Circuit("Fourth Circuit")from the Opinion and Order entered June 23,2017, ECF No.72, and the

  Judgment entered on April 4, 2018, and filed April 5, 2018, ECF No. 104. On July 29, 2019, the

  Fourth Circuit affirmed Petitioner's conviction in a published opinion. ECF No. 136. Petitioner

  filed a Motion for Certification with the United States Supreme Court, which was denied on

  January 13, 2020. ECF No. 142, 143.

         On February 7, 2020, Petitioner filed the instant Motion to Vacate Sentence under 28

  U.S.C. § 2255. ECF No. 147. The United States opposed the motion on April 30, 2020. ECF No.

  150. On June 3, 2020, Petitioner filed a reply to the United States' opposition. ECF No. 157. On

  May 14, 2020, Petitioner filed the a Brady Motion to Compel Discovery. ECF No. 153. On May

  14, 2020, Petitioner filed a 15(B) Motion for Leave to Amend. ECF No. 155. On July 22, 2020,

  Petitioner filed a Motion to Amend the Motion to Vacate under 28 U.S.C 2255. ECF No. 159.

                                         II. LEGAL STANDARD


      A. Section 2255


      Section 2255 allows a federal prisoner "claiming the right to be released upon the ground that

  the sentence was imposed in violation of the Constitution or laws of the United States . . . [to]
Case 2:16-cr-00124-HCM-DEM Document 160 Filed 10/23/20 Page 3 of 9 PageID# 1558




  move the court which imposed the sentence to vacate,set aside, or correct the sentence." 28 U.S.C.

  § 2255. In a § 2255 motion, the petitioner bears the burden of proving his or her claim by a

  preponderance of the evidence. See Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

  Additionally, pro se filers are entitled to more liberal construction of their pleadings. Erickson v.

  Pardus, 551 U.S. 89,94(2007).

         When deciding a § 2255 motion, the Court must promptly grant a hearing "unless the

  motion and the files and records of the case conclusively show that the prisoner is entitled to no

  relief." 28 U.S.C. § 2255(b). Motions under § 2255 generally "will not be allowed to do service

  for an appeal." Sunal v. Large,332 U.S. 174, 178-79(1947). For this reason, issues already fully

  litigated on direct appeal may not be raised again under the guise of a collateral attack. United

  States V. Dyess, 730 F.3d 354, 360(4th Cir. 2013). Issues that should have been raised on direct

  appeal are deemed waived, procedurally defaulted, and cannot be raised on a § 2255 Motion.

  United States v. Mikalajunas, 186 F.3d 490,492(4th Cir. 1999).

         However, an individual may raise a procedurally defaulted claim if he or she can show (1)

  "cause and actual prejudice resulting from the errors of which he complains" or (2) that "a

  miscarriage ofjustice would result from the refusal ofthe court to entertain the collateral attack..

  . .[meaning] the movant must show actual innocence by clear and convincing evidence." Id. at

  492-93. To demonstrate eause and prejudice, a petitioner must show the errors "worked to [his or

  her] actual and substantial disadvantage, infecting [his or her] entire trial with error of

  constitutional dimensions." United States v. Frady, 456 U.S. 152, 170 (1982). Ineffective

  assistance of counsel claims should generally be raised in a collateral motion instead of on direct

  appeal and constitute sufficient cause to review a procedurally defaulted claim. See Untied States

  V. Benton, 523 F.3d 424, 435 (4th Cir. 2008); Mikalajunas, 186 F.3d at 493.
Case 2:16-cr-00124-HCM-DEM Document 160 Filed 10/23/20 Page 4 of 9 PageID# 1559




     B. Ineffective Assistance of Counsel Claim

         A viable ineffective assistance of counsel claim arises when "the counsel's conduct so

  undermined the proper functioning of the adversarial process that the trial did not result in a just

  outcome." Strickland v. Washington, 466 U.S. 668, 686 (1984). An ineffective assistance of

  counsel claim is properly raised on a 28 U.S.C. § 2255 motion in the district court rather than on

  direct appeal, unless the record conclusively shows ineffective assistance. United Stales v.

  Williams,977 F.2d 866,871 (4th Cir. 1992). To prove a claim ofineffective assistance ofcounsel,

  a petitioner must make two showings.

     First, a petitioner must show that counsel's performance was deficient. Id. at 687. Counsel's

  errors must have been so serious that he or she was not actually functioning as "counsel" as

  guaranteed by the Sixth Amendment. Id. To demonstrate deficient performance, a petitioner must

  show "that counsel's representation fell below an objective standard of reasonableness" under the

  prevailing nonns of the legal community. Id. at 688. "Judicial scrutiny of counsel's perfonnance

  must be highly deferential," so "a court must indulge a strong presumption that counsel's conduct

  falls within the wide range of reasonable professional assistance." Id. at 689. That presumption is

  even greater when counsel's decisions represent strategic tactical decisions requiring "assessment

  and balancing of perceived benefits against perceived risks." United States v. Terry, 366 F.3d 312,

  317(4th Cir. 2004). A petitioner bears the burden of rebutting this presumption. Strickland, 466

  U.S. at 689.


     Second, a petitioner must show that the deficient performance prejudiced the defense. Id. at

  687. In other words, counsel's errors must have been so serious that the petitioner was deprived

  ofa fair trial with a reliable result. Id. To demonstrate prejudice, a petitioner must prove that "there

  is a reasonable probability that, but for counsel's unprofessional errors, the result ofthe proceeding
Case 2:16-cr-00124-HCM-DEM Document 160 Filed 10/23/20 Page 5 of 9 PageID# 1560




  would have been different." Id. at 694. The Supreme Court defined a reasonable probability as "a

  probability sufficient to undermine confidence in the outcome." Id. In short,"[a]n error by counsel,

  even if professionally unreasonable, does not warrant setting aside the judgement of a criminal

  proceeding if the error had no effect on the judgment." Id. at 691.

     To establish a claim that appellate counsel was ineffective, petitioner must demonstrate both

  prongs of Strickland outlined above. In applying this two-component test to claims of ineffective

  assistance of appellate counsel, reviewing courts must give appellate counsel the "presumption

  that he decided which issues were most likely to afford relief on appeal." Pruell v. Thompson,996

  F.2d 1560, 1568 (4th Cir. 1993). In general,"only when ignored issues are clearly stronger than

  those presented, will the presumption of effective assistance of counsel be overcome." Gray v.

  Greer, 800 F.2d 644, 646 (7th Cir. 1986). If a petitioner cannot meet either component of the

  Strickland test, the ineffective-assistance claim will fail. Id. at 700. Additionally, the Court need

  not address both components of the test if the petitioner makes an insufficient showing on one

  prong. Id. at 697.

                                              III. DISCUSSION


         Petitioner claims two grounds for relief based on both trial and appellate counsels' alleged

  failure to address the following:(1) Detective Shelkey's search warrant for Petitioner's residence

  falsely claimed that an informant made a controlled purchase of narcotics from that residence; and

 (2) Detective Shelkey searched Petitioner's residence before obtaining a search warrant. ECF No.

  147. The Court will address both in turn.

         A. Ineffective Assistance of Trial Counsel Claim


         First, Petitioner alleges that trial counsel's performance was deficient because he failed to

  argue that Portsmouth Detective Beth Shelkey's affidavit falsely alleged that he dealt narcotics
Case 2:16-cr-00124-HCM-DEM Document 160 Filed 10/23/20 Page 6 of 9 PageID# 1561



  directly from his residence. ECF No. 147 at 6. However,the Government argues that trial defense

  counsel "vigorously cross examined Detective Shelkey about the facts contained in her search

  warrant affidavit [and] challenged the wording of her affidavit that could be interpreted as an

  assertion that Petitioner and two black females delivered the heroin to the confidential infonuant."

  ECF No. 150 at 7(citing Joint Appendix("JA")at 283-290-295). Moreover,the Government notes

  that trial defense counsel "rnade numerous objections during trial with respect to the government's

  evidence, and would often check with Petitioner before ending a particular line of questioning."

  Id. (citing JA 41, 61, 83-84, 182, 311, 357, 420). The Government also notes that trial defense

  counsel did not focus "his cross examination on how many other informants may have purchased

  narcotics from Petitioner and whether those transactions occurred inside his residence perhaps

  because it may have cast him in a further negative light to the jury." Id. Moreover, the Government

  notes that defense counsel filed a post-trial motion for a Franks hearing where counsel focused on

  Detective Shelkey's affidavit. Id. Petitioner replied by arguing that trial defense counsel was

  ineffective because "he didn't contact previous lawyer's in the state to see how long it took to

  receive a {sic) affidavit and the remade house warrant." ECF No. 157 at 6. Petitioner also alleges

  that he told his trial defense counsel that there was a state and federal affidavit with "different

  narrative[s]" and that "any competent lawyer that see's the document would have requested

  identification interrogatories, handing writing specialist and suppression's before trial." Id. at 6-7.

         Second, Petitioner also claims that his trial defense counsel failed to argue that Detective

  Shelkey applied for a search warrant for his residence after she conducted the search. ECF No. 147

  However, the Government argues that Petitioner mistakenly interchanged the date the warrant was

  returned (dated after the search) with the date it was issued. Based on the record, the Government

  shows that the search warrant was signed and issued by the magistrate on March 24,2016 at 6:01
Case 2:16-cr-00124-HCM-DEM Document 160 Filed 10/23/20 Page 7 of 9 PageID# 1562




  p.m. JA 43. The search was conducted the same evening, beginning at approximately 9:57 p.m.

  JA 40,48.

         The Court finds that while Petitioner might disagree with his defense counsel's strategic

  decisions, Petitioner has failed to demonstrate that defense counsel's performance fell outside "the

  wide range ofreasonable professional assistance." Strickland, 466 U.S. at 689. The record shows

  that trial defense counsel substantially inquired as to the accuracy and content of Detective

  Shelkey's affidavit particularly to determine whether the affidavit falsely alleged that Petitioner

  dealt narcotics directly from his residence. Moreover, as the record shows, trial defense counsel

  correctly declined to pursue a meritless claim that the warrant was issued after the search. Finally,

  Petitioner previously raised the same arguments and the Fourth Circuit rejected both and held that

  "[Petitioner's] additional claims fail th[e] rigorous ['plain error'] test, and in fact would fail even

  without subjecting them to more stringent review." United States v. Benitez Moody,931 F.3d 366,

  372-73 (4th Cir. 2019). This Court holds the same. Since Petitioner cannot show trial counsel's

  performance was deficient, the claim of ineffective assistance ofcounsel fails.

          B. Ineffective Assistance of Appellate Counsel Claim

          First, similar to above. Petitioner argues that appellate defense counsel was defective by

  failing to argue that Detective Shelkey's affidavit falsely alleged that he dealt narcotics directly

  from his resident. The Government argues that appellate counsel specifically raised this issue and

  thus "Petitioner cannot claim appellate counsel was deficient for failing to do something that he

  actually did." ECF No. at 150 at 9-10(citing Moody,931 F.3d at 372-73). Second,Petitioner argues

  that appellate defense counsel was deficient in failing to raise a claim on appeal that Detective

  Shelkey searched his residence before she obtained a warrant.
Case 2:16-cr-00124-HCM-DEM Document 160 Filed 10/23/20 Page 8 of 9 PageID# 1563




         The Court finds that appellate counsel's performance was not ineffective for two reasons.

  First, appellate counsel did raise the issue ofthe alleged falsified wan-ant. See Moody,931 F.3d at

  372-73. Second, appellate counsel, like trial counsel, used their judgement and determined that the

  search warrant was coiTcctly issued before searching Petitioner's home. Therefore, appellate

  counsel did not raise the meritless claim. In the absence of deficient performance of appellate

  counsel. Petitioner's claim of ineffective assistance of counsel fails.

     C, Petitioner's Motion to Amend is Futile


     The Court now turns to Petitioner's 15(B) Motion for Leave to Amend and his Motion to

  Amend his 2255 Motion. ECF Nos. 155, 159. The Fourth Circuit has held that "leave to amend a

  pleading should be denied only when the amendment would be prejudicial to the opposing party,

  there has been bad faith on the part of the moving party, or the amendment would have been

  ^\\\\\c" See Johnson v. Oroweai Foods Co., 785 F.2d 503, 509 (4th Cir.1986)(citing Fo/nr//? v.

  Davis, 371 U.S. 178, 182, 83 S.Ct. 227,9 L.Ed.2d 222(1962)). Upon review, the Court finds that

  Petitioner's amendment does not raise any new arguments and it is futile. Petitioner raises the same

  arguments that he originally filed in his 2255 Motion and in his reply. ECF Nos. 147, 159. An

  amendment under these circumstances would be futile because it does not raise a new cause of

  action. Cf. Later w Harvey, 438 F.3d 404,426 (4th Cir. 2006)(holding that Plaintiffs motion to

  amend was not futile because it raises a new cause of action); see also.Johnson v. Oroweai Foods

  Co., 785 F.2d 503, 509 (4th Cir. 1986)). Therefore, the Court denies both Petitioner's 15(B)

  Motion for Leave to Amend and his Motion to Amend his 2255 Motion.
Case 2:16-cr-00124-HCM-DEM Document 160 Filed 10/23/20 Page 9 of 9 PageID# 1564



                                            IV. CONCLUSION


         For the reasons stated above, Petitioner's 2255 Motion is DENIED, Petitioner's 15(B)

  Motion for Leave to Amend is DENIED,and his Motion to Amend his 2255 Motion is DENIED.

         This Court may issue a certificate of appealability only if the applicant has made a

 substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c); Fed. R. App. P.

 22(b)(1). This means that Petitioner must demonstrate that "reasonable jurists could debate

  whether...the petition should have been resolved in a different manner or that the issues presented

  were 'adequate to deserve encouragement to proceed further.'" Slack v. McDaniel, 529 U.S. 473,

 484(2000)(quoting Barefoot v. Eslelle,463 U.S. 880,893,n.4(1983));see United States v. Swaby,

 855 F.3d 233, 239 (4th Cir. 2017). Petitioner's claims are based on incorrect interpretations of

  statutory provisions and Judicial precedent. As such. Petitioner fails to demonstrate a substantial

 showing of a denial of a constitutional right, and a Certificate of Appealability is DENIED.

         In addition, the Court ADVISES Petitioner that he may appeal from this final Order by

  forwarding a written notice ofappeal to the Clerk ofthe United States District Court, United States

  Courthouse, 600 Granby Street, Norfolk, Virginia 23510. The Clerk must receive this written

  notice within sixty(60)days from this Order's date.

         The Court DIRECTS the Clerk to provide a copy of this Order to all Parties.

         IT IS SO ORDERED.


  Norfolk, Virginia
  October^^, 2020                                                       Raymond A.Jackson
                                                                        United States District Judge
